Citation Nr: 0532726	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Hepatitis A.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Hepatitis C, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from June 1976 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that new and material 
evidence had been presented to reopen claims of entitlement 
to service connection for Hepatitis A and Hepatitis C and 
denied the claims on the merits.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In August 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is part of the record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1998, the RO 
denied claims of entitlement to service connection for 
Hepatitis A and Hepatitis C.

2.  The evidence received since the RO's June 1998 decision 
which denied service connection for Hepatitis A, which was 
not previously of record, and which is not cumulative of 
other evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The evidence received since the RO's June 1998 decision 
which denied service connection for Hepatitis C, which was 
not previously of record, and which is not cumulative of 
other evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran does not have Hepatitis C as a result of his 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1998
decision which denied a claim of entitlement to service 
connection for Hepatitis A; the claim for service connection 
for Hepatitis A is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received since the 
RO's June 1998
decision which denied claim of entitlement to service 
connection for Hepatitis C; the claim for service connection 
for Hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for Hepatitis A and Hepatitis C.   During his 
hearing, held in August 2005, he testified to the following:  
he began drinking alcohol, and using drugs, during service 
due to peer pressure, to include using intravenous drugs one 
to four times with unclean needles; he was hospitalized on a 
hepatitis ward for about four to five weeks, during which 
time he may have been exposed to Hepatitis A and/or Hepatitis 
C from other patients; during service he got an ear piercing, 
and tattoos in his barracks, and at least one tattoo was done 
in a nearby town; he had multiple sexual partners during 
service, to include sex with prostitutes; he quit drinking 
and taking drugs after service.    

In a June 1998 rating decision, the RO denied claims of 
entitlement to service connection for Hepatitis A and 
Hepatitis C, on the basis that the evidence did not establish 
that the veteran had currently had Hepatitis A, or that his 
Hepatitis C was related to his service.  The RO notified the 
veteran of this denial of his claim in a letter, dated in 
July 1998.  The veteran did not appeal this decision.  Thus, 
the rating decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In March 2001, the veteran filed to reopen his claims.  In 
May 2002, the RO determined that new and material evidence 
had not been received.  The veteran has appealed.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in June 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2005); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

The evidence of record in June 1998 included the veteran's 
service medical records, which showed that between February 
and March of 1980, he was treated for hepatitis, with one 
impression characterizing it as "viral hepatitis."  A 
quadrennial examination report, dated in January 1984, and a 
periodic examination report, dated in October 1985, showed 
that his endocrine system was clinically evaluated as normal.  
The January 1984 report noted that he had a tattoo on his 
left forearm.  In "reports of medical history" accompanying 
these examination reports, the veteran indicated that he had 
a history of "jaundice or hepatitis," and he denied a 
history of drug abuse.  The reports note a history of 
Hepatitis A in 1978, with no recurrence.  As for the post-
service medical evidence, it consisted of VA progress notes, 
dated between 1995 and 1997, a May 1997 VA examination 
report, and a statement from a private health care provider, 
dated in March 1998.  Overall, this evidence contained a 
number of diagnoses of Hepatitis C.  The May 1997 VA 
examination report noted that the veteran had three tattoos, 
and contained diagnoses that included chronic alcoholism, and 
Hepatitis C with secondary cirrhosis. 

At the time of the RO's June 1998 decision, the veteran's 
service medical records showed treatment for Hepatitis A in 
1978, with no subsequent treatment during his remaining 
period of service up through his separation from service in 
July 1981.  The post-service medical evidence showed that the 
veteran had been diagnosed with Hepatitis C since 1996; there 
was no evidence that he currently had Hepatitis A, and no 
competent evidence that either Hepatitis A or Hepatitis C was 
related to his service.  The RO therefore determined that the 
preponderance of the evidence was against the claims that the 
veteran had Hepatitis A or Hepatitis C that was related to 
his service.  

Evidence received since the RO's June 1998 decision consists 
of VA and non-VA medical reports, dated between 1993 and 
2005.  Overall, this evidence shows ongoing treatment for 
Hepatitis C.  The evidence also includes reports from the 
Social Security Administration (SSA) which shows that the SSA 
determined that the veteran's primary diagnosis was 
"substance addiction - alcohol," and his secondary 
diagnosis was hepatitis.  However, the SSA's records show 
that it denied the veteran's disability claim in 1998, and 
that the veteran's appeal was denied by appellate bodies in 
2001 and 2002.  The veteran also submitted two statements at 
the time of his hearing, held in August 2005, with a waiver 
of RO review.  A statement from David P. Robison, D.O., dated 
in August 2005, states that the veteran acquired Hepatitis C 
at some time prior to 1998.  A statement from a VA physician, 
Samuel B. Ho, M.D., dated in August 2005, essentially 
associates the veteran's Hepatitis C with his service.  
  
A.  Hepatitis A

This evidence that was not of record at the time of the RO's 
June 1998 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In particular, none of 
the new medical evidence contains competent evidence showing 
that the veteran has Hepatitis A.  The only competent 
etiological opinion that has been submitted is contained in 
the April 2002 VA examination report, and this opinion weighs 
against the claims.  Specifically, the examiner stated that 
it was less likely than not that the veteran's Hepatitis A is 
related to his current symptoms.  The Board therefore finds 
that the submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

The only other pertinent evidence received since the RO's 
June 1998 denial of the claims consists of oral and written 
testimony from the veteran, a lay statement from the 
veteran's girlfriend, and several articles submitted by the 
veteran.  A review of the veteran's girlfriend's statement 
shows that she states that she had Hepatitis C, and that she 
believes that she contracted it from the veteran.  The 
veteran's statements show that he argues that he contracted 
Hepatitis C during service, either from tattooing, sexual 
relations with multiple partners, or from drug use.  However, 
the veteran, as a layperson, is not competent to give a 
medical opinion as to a diagnosis or causation.  None of the 
other evidence pertains to Hepatitis A.  Therefore, as the 
veteran has not submitted competent medical evidence showing 
that he has Hepatitis A, these statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  With regard to the articles, the 
articles only speak in terms of generalities, and are so 
general in nature and nonspecific to the veteran's case, that 
they do not provide a specific or plausible basis for 
concluding that this veteran has Hepatitis A.  The Board 
therefore declines to find that the articles in question 
amount to competent evidence of such a diagnosis or nexus to 
service.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Hepatitis C

The aforementioned evidence that was not of record at the 
time of the RO's June 1998 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
Dr. Ho's statement is competent evidence that the veteran's 
Hepatitis C is related to his service.  The Board therefore 
finds that the submitted evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The claim is therefore 
reopened.

II.  Service Connection - Hepatitis C

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2004).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(February 10, 1998).

The Board initially notes that it has determined that the 
veteran is not a credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991).   First, a review of 
the record shows that he has repeatedly given contradictory 
statements as to whether or not he used intravenous (IV) 
drugs during service, and his testimony that he did not use 
alcohol after service is contradicted by the evidence.  In 
this regard, during his hearing, held in August 2005, he 
testified that he began drinking alcohol, and using drugs, 
during service due to peer pressure, to include using 
intravenous drugs one to four times with unclean needles.  
The transcript shows that on two occasions he testified that 
he quit drinking, and that he quit using drugs, after 
service.  He has submitted a statement from a VA physician, 
Dr. Ho, in which Dr. Ho essentially associated the veteran's 
Hepatitis C with risk factors during service that included IV 
drug use.  At various other times, the veteran has also 
reported IV drug use during service.  See e.g., May 2004 VA 
progress note (in which he gave a history of using injectable 
cocaine in 1976).  However, in other instances, he has denied 
IV drug use.  See e.g., May 1997 VA examination report shows 
that the examiner stated, "[The veteran] vehemently denied 
IV drug use while in Germany during active military service 
or since."  See also December 1997 VA treatment plan (in 
which he denied IV drug use).  

With regard to use of alcohol, the medical evidence contains 
a multitude of reports which indicate that the veteran used 
alcohol excessively for many years after separation from 
service, and that he did not stop abusing alcohol until well 
after he was first diagnosed with Hepatitis C in 1996.  See 
e.g., December 1997 reports from VA Intensive Addictions 
Treatment Program (in which the veteran reported that he 
began drinking at age 16, with heaviest use between ages 25 
and 30, with seven arrests for public intoxication, three 
arrests for driving under the influence (DUI), inpatient 
treatment for alcohol in 1984 and 1995, and that two of his 
marriages had ended due to alcohol use; the Axis I diagnosis 
was ethanol dependency; the report shows that he was admitted 
to ATP intensive); September 2001 VA progress notes 
(treatment for alcoholism; the veteran reported that he had 
just completed a seven-month program for alcohol and drug 
abuse); February 2002 VA hospital report (containing a 
diagnosis of alcoholic cirrhosis).  Finally, the Board notes 
that its determination is consistent with a decision of the 
SSA, dated in November 1999, in which the SSA decision 
determined that the veteran's subjective complaints were not 
credible or consistent with the medical evidence.  

Accordingly, the appellant's allegations are of doubtful 
credibility.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).   The lay statements that the veteran was not a 
drug user during service, or an alcohol user after service, 
are simply not credible.

The post-service medical evidence consists VA and non-VA 
reports, dated between 1993 and 2005.  This evidence includes 
VA progress notes, dated in 1996, which show that the veteran 
was noted to have hepatitis C.  Other VA progress notes, 
dated between 1997 and 1998, show that he participated in a 
Hepatitis C program.  Overall, this evidence shows that the 
veteran has received ongoing treatment for Hepatitis C since 
1996.  
 
The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The service medical records 
show that between February and March of 1980, he was treated 
for hepatitis A.  A quadrennial examination report, dated in 
January 1984, and a periodic examination report, dated in 
October 1985, showed that his endocrine system was clinically 
evaluated as normal.  The January 1984 report noted that he 
had a tattoo on his left forearm.  With the exception of a 
notation of a tattoo, the service medical records do not 
contain evidence of such high-risk activity as piercings, 
acupuncture or shared toothbrushes or razor blades, or having 
multiple sexual partners.  Furthermore, although the service 
medical records indicate only one tattoo, a May 1997 VA 
examination report notes that he had three tattoos.  This 
suggests a post-service history of two tattoos.  In addition, 
a VA examination report, dated in April 2002, shows that the 
examiner stated that it was less likely than not that the 
veteran's Hepatitis A infection (diagnosed when in service) 
was related to his current symptoms, and that it was less 
likely than not that the veteran's Hepatitis C infection had 
its onset at the same time as his Hepatitis A noted in 
service.  The examiner explained that there was insufficient 
evidence showing that the veteran was a part of any risk 
group for Hepatitis C within a reasonable time period before 
his Hepatitis was noted during service.  The examiner 
indicated that if tattooing was considered as a source of 
infection, the veteran's Hepatitis C would have been expected 
to manifest itself within three years of exposure.  The 
examiner further indicated that he had reviewed the veteran's 
C-file.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

In reaching this decision, the Board has considered Dr. Ho's 
August 2005 opinion.  However, Dr. Ho did not indicate that 
his opinion was based on a review of the veteran's C-file, or 
any other detailed and reliable medical history, and he 
appears to base his opinion on the veteran's assertions.  
However, as previously discussed, the Board has determined 
that the veteran is not a credible historian.  The Board has 
also considered the veteran's girlfriend's statement.  
However, she does not assert that the veteran contracted his 
Hepatitis C during service.  Finally, the Board has 
considered the articles submitted by the veteran.  However, 
the articles only speak in terms of generalities, and are so 
general in nature and nonspecific to the veteran's case, that 
they do not provide a specific or plausible basis for 
concluding that this veteran has Hepatitis C as a result of 
his service.  The Board therefore declines to find that the 
articles in question amount to competent evidence of such a 
nexus to service.


III. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in October 
2003, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records and records from the 
Social Security Administration.  With regard to Hepatitis C, 
the veteran has been afforded a VA examination covering the 
claimed disability, and an etiological opinion has been 
obtained.  With regard to Hepatitis A, an etiological opinion 
is not required, as the Board has determined that the veteran 
does not have this disorder, and that new and material 
evidence has not been presented to reopen this claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence not having been submitted, service 
connection for Hepatitis A is denied.  

Service connection for Hepatitis C is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


